Dismissed and Memorandum Opinion filed June 25, 2009







Dismissed
and Memorandum Opinion filed June 25, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00452-CR
____________
 
MARCUS DIXON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
Harris County, Texas
Trial Court Cause No. 1165680
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was indicted in this cause for possession of a controlled substance.  On
November 17, 2008, the State filed a motion to dismiss, noting that the case
had been refiled in cause number 1190713.  The trial court granted the motion
to dismiss on November 18, 2008.  Appellant filed a notice of appeal on
December 15, 2008, attempting to appeal the trial court=s order dismissing the indictment.




The
rules provide that a criminal defendant has the right to appeal a judgment of
guilt or other appealable order.  Tex.
R. App. P. 25.2(a)(2).  By statute, the State is permitted to appeal an
order dismissing an indictment, but this right is not extended to the
defendant.  See Tex. Code Crim.
Proc. Ann. art. 44.01(a)(1) (Vernon Supp. 2008).  Thus, the order
dismissing the indictment in this cause is not an appealable order.
The appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Anderson, Guzman, and
Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b).